—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme *527Court, Queens County (Lisa, J.), dated October 29, 1998, which granted the separate motions of the defendants Reed Elsevier, Inc., s/h/a The International Vision Expo and Conference Incorporating Optifair, and Nanofilm, Ltd., s/h/a/ Nano Film, for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendants’ motions for summary judgment dismissing the complaint. The defendants made a prima facie showing that they neither created nor had actual or constructive notice of the condition which allegedly caused the plaintiff Richardo Rollins to slip and fall (see, Mercer v City of New York, 88 NY2d 955; Piacquadio v Recine Realty Corp., 84 NY2d 967; Goldman v Waldbaum, Inc., 248 AD2d 436). The plaintiffs failed to come forward with evidence sufficient to rebut that showing and raise a triable issue of a fact (see, Gordon v American Museum of Natural History, 67 NY2d 836; Gaeta v City of New York, 213 AD2d 509; Bradish v Tank Tech Corp., 216 AD2d 505). Thompson, J. P., Joy, Krausman and Goldstein, JJ., concur.